     Case 1:18-cv-01230-NONE-EPG Document 106 Filed 03/31/21 Page 1 of 2


 1
 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                    EASTERN DISTRICT OF CALIFORNIA

 8
 9    FRANK E. PETERS,                                  Case No. 1:18-cv-01230-NONE-EPG (PC)

10                       Plaintiff,                     ORDER APPROVING FIFTH JOINT
                                                        STIPULATION TO AMEND SCHEDULING
11    v.                                                ORDER

12    NORRIS HOLLIE, M.D., et al.,                       (ECF No. 105)

13                       Defendants.                    ORDER VACATING TELEPHONIC TRIAL
                                                        CONFIRMATION HEARING, TRIAL, AND
14                                                      RELATED DEADLINES

15

16           The parties previously filed four stipulations to amend the scheduling order (ECF Nos. 93,

17    95, 98, & 100), all of which the Court granted (ECF Nos. 94, 97, 99, & 101). On March 30, 2021,

18    the parties filed a fifth stipulation to amend the scheduling order. (ECF No. 105).

19           This case was filed in March of 2017 (ECF No. 1). Non-expert discovery has been open
20    since November 19, 2019 (ECF No. 90), and was originally scheduled to close on May 29, 2020

21    (id.). Overall, the parties have asked to extend the non-expert discovery cutoff for over a year.

22           The parties have had ample time to conduct discovery, and the Court is reluctant to

23    provide any further extensions. Nevertheless, in the abundance of caution, and given the

24    stipulation, the Court will grant one final extension of the discovery deadlines. Accordingly,

25    pursuant to the stipulation of the parties (ECF No. 105), the Court will modify the Scheduling

26    Order (ECF No. 90, as amended by ECF Nos. 94, 97, 99, & 101).
27           Additionally, given that the Court is extending the dispositive motion deadline, and given

28

                                                      -1-
     Case 1:18-cv-01230-NONE-EPG Document 106 Filed 03/31/21 Page 2 of 2


 1    the ongoing judicial emergency in the Eastern District of California, the telephonic trial

 2    confirmation hearing, the trial, and all related deadlines are VACATED. If necessary, the Court

 3    will reset these deadlines after Defendants’ motion for summary judgment has been resolved.

 4           The remaining dates and deadlines in this case are as follows:

 5
      Event                                      Deadline/Date
 6    Non-expert Discovery                       May 31, 2021
 7     Expert Disclosure                         June 30, 2021

 8     Rebuttal Expert Disclosure                July 30, 2021
       Deadline:
       Expert Discovery                          August 31, 2021
 9
       Dispositive Motions                       September 30, 2021
10
             All other terms and conditions of the Scheduling Order remain in full force and effect.
11
             Again, the parties should consider this the final extension of these dates. No further
12
      extensions will be granted, absent extraordinary circumstances.
13
14
      IT IS SO ORDERED.
15
16       Dated:     March 31, 2021                               /s/
                                                         UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
                                                      -2-
